Banke, Presiding Judge.
This appeal was docketed on November 2, 1988, following which the appellant was granted an extension of time until November 28, 1988, in which to file an enumeration of errors and brief. Counsel for the appellant thereafter sought to extend this filing deadline to December 2, 1988, by submitting to this court an “Agreement Extending Time for Filing Briefs,” which was signed by himself and opposing counsel. However, the appellant’s enumeration of errors and brief were not actually filed until December 6, 1988. Held:
Rule 14 (a) of this court, as amended effective January 1, 1988, specifies as follows: “Appellant’s and cross appellant’s briefs and enumerations of error shall be filed within 20 days after the appeal or cross appeal is docketed. Failure to file within that time, unless extended upon motion for good cause shown, may result in dismissal of the appeal and may also subject the offender to contempt. See also Rule 23.”
Inasmuch as the appellant did not file a brief and enumeration of errors in this court within 20 days after the docketing of the appeal, nor within any extension of time granted by this court, and inasmuch as no excuse has been offered for the appellant’s failure in this regard, the appeal is hereby dismissed.

Appeal dismissed. Sognier and Pope, JJ., concur.